DETAILED ACTION

1.	This Office Action is in response to the communications dated 06/23/2020.
	Claims 1-20 are pending in this application.

Acknowledges

2. 	Receipt is acknowledged of the following items from the Applicant.
Information Disclosure Statement (IDS) filed on 06/23/2020.  The references cited on the PTOL 1449 form have been considered.
Applicant is requested to cite any relevant prior art if being aware on form PTO-1449 in accordance with the guidelines set for in M.P.E.P. 609.

Specification

3.	The specification has been checked to the extent necessary to determine the presence of possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112

4.	The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to 

5.	The following is a quotation of the second paragraph of 35 U.S.C. 112:	
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

6.	Claims 9 and 14 are rejected under 35 U.S.C. § 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 9 recites “… wherein the smooth side of the doped isolation region extends to a maximum distance below the gate structure…,” and 
claim 14 recites “… wherein the doped isolation region extends to a maximum lateral distance below the gate structure vertically below bottoms of the source region and the drain region.”
  It is not clearly defined and distinctly pointed out the subject matter which is claimed as the Applicant’s invention.  It is unclear of what is the maximum distance.  The specification fails to define such limitation.

Claim Rejections - 35 USC § 102

7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless   

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.



8.	Claims 1 and 6 are rejected under 35 U. S. C. § 102 (b) as being anticipated by Kikuchi et al. (US 2009/0152628). 
	Regarding claim 1, Kikuchi discloses a semiconductor device, comprising: 
	a gate structure 14 or 6 (see fig. 1) arranged on a first surface of a substrate 1; 
	a doped isolation region 15 arranged within the substrate along opposing sides of the gate structure 14/6; and 
	wherein the substrate 1 comprises a first region Nepi or 4 between sides of the doped isolation region 15 and a second region (lower portion of substrate 1) having a different doping characteristic than the first region, the second region contacting a bottom of the first region and a bottom of the doped isolation region 15.

	Regarding claim 6, Kikuchi discloses the semiconductor device of claim 1, wherein the doped isolation region 15 extends in a closed loop around the gate structure as viewed in a top-view of the doped isolation region.  See fig. 2.

9.	Claims 1, 2, 4, 5, and 7-9 are rejected under 35 U. S. C. § 102 (e) as being anticipated by Nishihara et al. (US 9,202,830). 
	Regarding claim 1, Nishihara discloses a semiconductor device, comprising: 
	a gate structure (of amplifying PMOS 114, see fig. 5) arranged on a first surface of a substrate 201&202&206; 

	wherein the substrate comprises a first region 206 between sides of the doped isolation region 208 and a second region 202 having a different doping characteristic than the first region 206, the second region 202 contacting a bottom of the first region 206 and a bottom of the doped isolation region 208.

	Regarding claim 2, Nishihara discloses the semiconductor device of claim 1, further comprising: 
	a photodetector 111 disposed within the substrate and comprising a pinned layer 204 and a light-sensing region 203 separated (at least in part) from the first surface of the substrate by the pinned layer 204, wherein the doped isolation region 208 extends from the first surface of the substrate to vertically past a bottom of the pinned layer 204.  See fig. 5.
  
	Regarding claim 4, Nishihara discloses the semiconductor device of claim 1, wherein opposing outermost edges of the first region 206 are completely confined between outermost sides of the doped isolation region 208.  See fig. 5.

	Regarding claim 5, Nishihara discloses the semiconductor device of claim 4, further comprising: a source region 114S and a drain region 114D disposed within the first region 206, wherein the source region 114S and the drain region 114D are laterally between the gate structure and the doped isolation region 208.  See fig. 5.

	Regarding claim 7, Nishihara discloses the semiconductor device of claim 1, wherein the doped isolation region 208 has a smooth side (the outer side, with respect to the gate structure) that continuously extends from a top of the doped isolation region to the bottom of the doped isolation region.  See fig. 5.

	Regarding claim 8, Nishihara discloses the semiconductor device of claim 1, wherein the doped isolation region 208 has a smooth side that continuously extends from the first surface of the substrate 201/202 to the bottom of the doped isolation region 208.  See fig. 5.

	Regarding claim 9, Nishihara discloses the semiconductor device of claim 8, wherein the smooth side of the doped isolation region 208 extends to a maximum distance below the gate structure at a non-zero distance below the first surface of the substrate.  See fig. 5.

10.	Claims 1, 10, 12, 14, 15, and 17-19 are rejected under 35 U. S. C. § 102 (e) as being anticipated by Chen et al. (US 2013/0056825)
	Regarding claim 1, Chen discloses a semiconductor device, comprising: 
	a gate structure 216 arranged on a first surface of a substrate 206 (see fig. 2); 
	a doped isolation region 208 arranged within the substrate along opposing sides of the gate structure 216; and 
(note since the P-well 210 is formed in the substrate 206, bottom of the P-well is apparently contacting the substrate 206).

	Regarding claim 10, Chen discloses a semiconductor device, comprising: 
	a gate structure 216 disposed over a first surface of a substrate 206 (see fig. 2), wherein the substrate comprises a first region 210 that is directly below the gate structure 216 and that has a first doping type (P-type); 26P20120104US05/TSMCP660USC and 
	a doped isolation region 208 disposed within the substrate 206 on opposing sides of the first region 210 and laterally extending from outside of the gate structure 216 to directly below the gate structure 216, wherein opposing outermost edges of the first region 210 are laterally between outer edges of the doped isolation region 208.

	Regarding claim 12, Chen discloses the semiconductor device of claim 10, wherein the doped isolation region 208 surrounds a rectangular shaped region of the substrate, the gate structure 216 extending over the rectangular shaped region of the substrate.  
	Note that within layer 210, one of ordinary skills in the art can always select a region (any region) having a rectangular shaped, over which the gate structure 216 is extending.

	Regarding claim 14, Chen discloses the semiconductor device of claim 10, further comprising: a source region 226 and a drain region 228 disposed within the substrate 206 on opposing sides of the gate structure 216, wherein the doped isolation region 208 extends to a maximum lateral distance below the gate structure vertically below bottoms of the source region and the drain region.  See fig. 2.

	Regarding claim 15, Chen discloses the semiconductor device of claim 10, further comprising: a masking layer 240 disposed over the gate structure 216, wherein the masking layer 240 is completely confined over the gate structure 216 along a first direction and laterally extends past the gate structure along a second direction that is perpendicular to the first direction.  See fig. 2.

	Regarding claim 17, Chen discloses a semiconductor device, comprising: 	
	a gate stack 216 disposed on a substrate 206 (see fig. 2); 
	a source region 226 and a drain region 228 disposed on opposing sides of the gate stack 216 along a first direction; and 
	a doped isolation feature 208 arranged within the substrate, wherein the doped isolation feature 208 is separated from the gate stack 216 by the source region 226 and the drain region 228 along the first direction and further extends from outside of the gate stack 216 to directly below the gate stack along a second direction perpendicular to the first direction.  



	Regarding claim 19, Chen discloses the semiconductor device of claim 17, wherein the source region 226 and the drain region 228 are disposed within a first region 210 of the 28P20120104US05/TSMCP660USC substrate extending below the gate stack 216, the first region 210 between sides of the doped isolation feature 208; and 
	wherein a second region (lower portion) of the substrate 206 has a different doping characteristic than the first region 210, the second region contacting bottoms of the first region 210 and the doped isolation feature 208 (note since the P-well 210 is formed in the substrate 206, bottom of the P-well is apparently contacting the substrate 206).
  
Claim Rejections - 35 U.S.C. § 103

11.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action: 
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

12.	Claim 6 is rejected under 35 U.S.C. 103 (a) as being unpatentable over Nishihara et al. (US 9,202,830)
	Regarding claim 6, Nishihara discloses the semiconductor device of claim 1, comprising all claimed limitations, as discussed above.  
	Nishihara does not particularly teach that the doped isolation region 208 extends in a closed loop around the gate structure as viewed in a top-view of the doped isolation region.  
	
	Fig. 5 of Nishihara shows a sectional structure of the device in which the doped isolation region 208 surrounds both sides of the gate structure.  There is no drawing showing a top-view – hence, a closed-loop - of the doped isolation region 208.
	However, since the doped isolation region 208 (which is the element-to-element isolation buried diffusion layer 208 - along with buried oxide film 207 - in the invention of Nishihara) is adapted to prevent signal leak between the n-Well 206 and the n-type storage layer 203 of the photodiode 111 (see col. 11, lines 35-40; col. 12, lines 4-24), one of ordinary skills in the art at the time the invention was made would understand that such isolation buried diffusion layer 208, as well as buried oxide film 207, should be formed to extend in a closed loop around the gate structure as viewed in a top-view, in order to guaranty a prevention of signal leak to the storage layer of the adjacent photodiode.

Allowable Subject Matter


	Claim 3:
	The semiconductor device of claim 1, wherein the doped isolation region extends from laterally outside of the gate structure to directly below the gate structure along a first direction; and 
	wherein the doped isolation region is separated from the gate structure by a source region and by a drain region along a second direction that is perpendicular to the first direction.  

	Claim 11: 
	The semiconductor device of claim 10, further comprising: a photodetector disposed within the substrate and comprising a pinned layer and a light-sensing region separated from the first surface of the substrate by the pinned layer, wherein the photodetector extends to within the substrate to a greater depth than the doped isolation region.  

	Claim 13: 
	The semiconductor device of claim 10, wherein the doped isolation region has a curved side that intersects the first surface of the substrate.  


	Claim 16:
	The semiconductor device of claim 15, wherein the doped isolation region extends from laterally outside of the masking layer to directly below the masking layer.  

	Claim 20: 
	The semiconductor device of claim 17, wherein the doped isolation feature has a side comprising a single curve that is directly under the gate stack and that continuously extends between a top of the doped isolation feature and a bottom of the doped isolation feature.

Conclusion

14.	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the day of this letter.  Failure to respond within the period for response will cause the application to become abandoned (see M.P.E.P 710.02(b)).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dao H. Nguyen whose telephone number is (571)272-1791.  The examiner can normally be reached on Monday-Friday, 9:00 AM – 6:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached on (571)272-1657.  The fax numbers for all communication(s) is 571-273-8300.



/DAO H NGUYEN/Primary Examiner, Art Unit 2818                                                                                                                                                                                                        February 24, 2022